~'.             Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 1 of 15

                                                                                  U.S. Department      of Justice

                                                                                  United States Allorney
                                                                                  District of Marvland
                                                                           -,     Northern Division

      Jlan"t:I" Ellis Eiscnhc:rg                                        - Suite .fOO                        DIRECT:  41O.]fIY.4l'143
      Assistant Uniled SI(l/es ArJOrf1l:\                                J(j S Charles SlrCf!f                 MAIN: 4/0-20Y-4X(}O
      Chief Natiollol Security S('clion                                  BalfimoJ';', MlJ ~ 12M-JIIY            FAX: -I j(}-Yfl2-Y2Y3
      Caonli"olOl", ,.Inri-Terrorism Adl"isory Coullcil
      J lan(\ '.EiscnbaX@lIsd(y".gOl"


                                                                         March 11. 20 J 9

      Jamcs Wyda. Esq.
      Deborah L. Boardman. Esq.
      Shari Derrow. Esq.
      Office of the Federal Public Defender
      100 S Charles St.. Ste. 900
      Baltimore. MD 21201

                  Re:         United Statcs v. Harold T. Martin. III
                              Criminal No. RDB-17-0069

      Dear Counsel:

                This letter. togethcr with thc Sealed Supplement. confirms the plea agreement (this
      .•AgrecmenC) that has been offercd to your client. Harold T. Martin. III. (hereinafter "Defendant").
      by the United States Attorney's Ollice for the District of Maryland ("this Ollice").            If the
      Defendant accepts this offer. please have the Defendant execute it in the spaces provided below.
      If this offer has not been accepted by 5:00 p.m. Sunday March 17,2019, it will be deemed
      withdrawn. The Agreement calls for a sentence of nine years' imprisonment.              It is entered
      into and will he submitted to the Court pursuant to Federal Rule of Criminal Procedure
      Il(c)(\)(C).   The terms of the Agreement are as follows:

                                                          Offense of Conviction

              I.      The Defendant agrecs to plead guilty to Count One of the Indictment. which
      charges the Defendant with Willful Retention of National Defense Information, in violation of
      18 U.S.c. ~ 793(e). The Defendant admits that the Defendant is. in fact. guilty of the oITense(s)
      and will so advise the Court.




      Rev. August 2018
            Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 2 of 15
'.

                                            Elements of the Offense(s)

              2.     The elements of the offense(s) to which the Defendant has agreed to plead guilty,
      and which this Office would prove if the case went to trial, are as follows: That on or about the
      time alleged in the Indictment, in the District of Maryland, the Defendant:

                      a.      had possession of or control over a document containing information
      relating to the national defense;

                         b.   was not authorized to possess the document;

                    c.     retained the document and failed to deliver the document to an officer or
      employee of the United States entitled to receive it; and

                        d.    acted willfully.

                                                    Penalties

           3.       The maximum penalties provided by statute for the offense(s) to which the
     Defendant is pleading guilty are as follows:




                                                 10 years        3 years

                     a.      Prison: If the Court orders a term of imprisonment, the Bureau of Prisons
     has sole discretion to designate the institution at which it will be served.

                    b.      Supervised Release: If the Court orders a term of supervised release, and
     the Defendant violates the conditions of supervised release, the Court may order the Defendant
     returned to custody to serve a term of imprisonment as permitted by statute, followed by an
     additional term of supervised release.

                        c.    Restitution: The Court may order the Defendant to pay restitution pursuant
     to 18 U.S.C.   99 3663, 3663A,    and 3664.

                    d.      Payment:        If a fine or restitution is imposed, it shall be payable
     immediately, unless the Court orders otherwise under 18 U.S.C. ~ 3572(d). The Defendant may
     be required to pay interest if the fine is not paid when due.

                    e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
     traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
     property subject to forfeiture.

                    f.     Collection of Debts: If the Court imposes a fine orrestitution, this Office's
     Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
     schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
     Rev. August 2018

                                                  Page 2 of 11
      Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 3 of 15




  nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
  schedule of payments and not the only method, nor a limitation on the methods, available to the
  United States to enforce the judgment; and (3) the United States may fully employ all powers to
  collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
 agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
 exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
 authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
 and to request and review the Defendant's federal and state income tax returns. The Defendant
 agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
 federal tax return information) and a financial statement in a form provided by this Office.

                                          Waiver of Rights

       4.      The Defendant understands that by entering into this Agreement, the Defendant
surrenders certain rights as outlined below:

               a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the .
Court all agreed.

                 b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

                c.    If the Defendant went to trial, the Govenunent would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.                                                   .

               d.     The Defendant would have the right to testify in the Defendant's own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant's decision not to testify.

                e.     If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

Rev. Augusl2018

                                            Page 3 of 11
       Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 4 of 15




                 f.      By pleading guilty, the Defendant will be giving up all of these rights,
  except the right, under the limited circumstances set forth in the "Waiver of Appeal" paragraph
  below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
  may have to answer the Court's questions both about the rights being given up and about the facts
  of the case. Any statements that the Defendant makes during such a hearing would not be
  admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
  statement.

                 g.      If the Court accepts the Defendant's plea of guilty, the Defendant will be
 giving up the right to file and have the Court rule on pretrial motions, and there will be no further
 trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
 Defendant guilty.

                    h.     By pleading guilty, the Defendant will also be giving up certain valuable
   civil rights.and may be subject to deportation or other loss of immigration status, including possible
   denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
   States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
. Defendant's immigration status .. Under federal law, conviction for a broad range of crimes can
   lead to adverse immigration consequences, including automatic removal from the United States.
   Removal and other immigration consequences are the subject of a separate proceeding, however,
   and the Defendant understands that no one, including the Defendant's attorney or the Court, can
   predict with certainty the effect of a conviction on immigration status. The Defendant i~ not
 . relying on any promise or belief about the immigration consequences of pleading guilty. The
   Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
   immigration consequences.

                                Advisory Sentencing Guidelines Apply

        5.       The Defendant understands that the Court will determine a sentencing guidelines
 range for this case (henceforth the "advisory guidelines range") pursuant to the Sentencing Reform
 Act of 1984 at 18 U.S.C. 9 3551-3742 (excepting 18 U.S.C. 9 3553(b)(l) and 3742(e) and 28
 U.S.C. gg 991 through 998. The Defendant further understands that the'Court will impose a
 sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
 advisory guidelines range in establishing a reasonable sentence.

                             Factual and Advisory Guidelines Stipulation

         6.    This Office and the Defendant stipulate and agree to the Statement of Facts set forth
 in Attachment A, which is incorporated by reference herein.

               a.      Base Offense Level: This Office and the Defendant further agree that the
applicable base offense level for the offense of conviction and its relevant conduct is twenty-nine
(29) pursuant to United States Sentencing Guidelines ("U.S.S.G.") 9 2M3.3(a)(I) because the
Defendant willfully retained national defense information that was classified at the TOP
SECRETIISENSITlVE       COMPARTMENTED INFORMATION ("SCI") level.


Rev. August 2018

                                              Page 4 of II
        Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 5 of 15




                    b.   Abuse of Position of Trust or Use of Special Sldll: Pursuant to U.S.S.G.
  S 3B1.3, there is a two  (2) level increase because the Defendant abused a position of public trust
  and used a special skill in a mantier that significantly facilitated the commission and concealment
  of the offense.

                   c.      Acceptance of Responsibility: This Office does not oppose a 2-level
  reduction in the Defendant's adjusted offense level pursuant to U.S.S.G. S 3EI.I (a), based upon
  the Defendant's cleardemdnstration of his acceptance of responsibility for his offense. This Office
  may oppose any adjustment 'for acceptance of responsibility under U.S.S.G. S 3EI.I (a) if the
  Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies involvement
  in the offense; (iii) gives conflicting statements about the Defendant's involvement in the offense;
  (iv) is untruthful with the Court, this Office, or the United States Probation Office; (v) obstructs
  or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal conduct between
  the date of this Agreement and the date of sentencing; (vii) attempts to withdraw the plea of guilty;
  or (viii) violates this Agreement in any way.

                 d.      Final Adjusted Offense Level: Thus, the parties agree that, should the
  Defendant receive the anticipated two-level reduction for acceptance of responsibility, the final
  adjusted offense level will be level 29,

            7.      There is no agreement as to the Defendant's criminal history and the Defendant
   understands that the Defendant's criminal history could alter the Defendant's offense level.
   Specifically, the Defendant understands that the Defendant's criminal history could alter the final
   offense level if the Defendant is determined to be a career offender or if the instant offense was a
.. part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
   Defendant's income.                                                                       .

         8.      Other than as set forth above, no other offense characteristics, sentencing guidelines
 factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
 are in dispute or will be raised in calculating the advisory guidelines range.

                                        Rule II CclCIlCC)Plea

           9.     The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
  II(c)(l)(C) that a total sentence of9 years'lmprlsonment        (108 months), in the custody of the
 Bureau of Prisons, followed by three years of snpervised release, is the appropriate disposition
 of this case taking into consideration the nature and circumstances of the offense, the Defendant's
 criminal history, and all of the other factors set forth in 18 U.S.C. S 3553(a). This Agreement does
 not affect the Court's discretion to impose any lawful fine or to set any lawful conditions of
 probation or supervised release. In the event that the Court rejects this Agreement, except under
 the circumstances noted below, either party may elect to declare the Agreement null and void.
 Should the Defendant so elect, the Defendant will be afforded the opportunity to withdraw his plea
 pursuant to the provisions of Federal Rule of Criminal Procedure I I(c)(5). The parties agree that
 if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or failed to
 acknowledge personal responsibility as set forth herein, neither the Court nor the Government will
 be bound by the specific sentence contained in this Agreement, and the Defendant will not be able
 to withdraw his plea.                                                  .
 Rev. August 2018

                                              Page 5 of II
       Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 6 of 15




                                      Obligations of the Parties

          10.     This Office and the Defendant reserve the right to bring to the Court's attention all
 information with respect to the Defendant's background, character, and conduct that this Office or
 the Defendant deem relevant to sentencing, including the conduct that is the subject of any counts
 of the Indictment as well as the impact of his conduct on the U.S. Government, including but not
 limited to the specific harms caused not only by the unlawful retention of the documents referenced
 in the Indictment, but also by the government's expenditure and diversion of resources to
 investigate the totality of information the Defendant retained without authorization. At the time
 of sentencing, this Office will move to dismiss any open counts against the Defendant.

         II.     Limitation of :Further Prosecution: If this agreement is accepted by the Court,
 this Office agrees not to bring any further charges against the Defendant arising from U.S.
 government property seized from his residence (including surrounding property), vehicle, and
 person on August 27 and 31, 2016. This Office further agrees not to bring any further charges
 against the Defendant arising from U.S. government property that was contained in the
 Defendant's electronic communicaiions accounts and that was provided in the course of discovery
 to the defense in this case.

         12.     Lifetime Obligation to Protect Classified and National Defense Information:
 The Defendant understands and agrees that he has a continuing legal obligation to refrain from the
 unauthorized oral or written disclosure of classified information, or information relating to the
 national defense. The Defendant understands aild agrees that he shall not disclose, communicate,
 transmit, or disseminate in any way any classified information, or information relating to the
 national defense. The Defendant understands and agrees that the law absolutely forbids him from .
 disclosing, communicating, transmitting, or disseminating any classified information,. or
 information relating to the national defense, without regard to where, when, or how he learned of
or came into possession of .the classified information or information relating to the national
defense. The Defendant further understands and agrees that he is absolutely prohibited from
disclosing, communicating, .transmitting, or disseminating any classified information, or
information relating to the national defense, even if that information can be found in a book, on
the Internet, or in any other source that is publicly available or not. .The Defendant understands
and agrees that merely because' classified information, or information relating to the national
defense, may have appeared publically does not render that information unclassified. The
Defendant further understands and agrees that he is prohibited from confirming or expanding upon
classification status, technical accuracy, or potential uses for any classified information, or national
defense information, that may appear in any public or non-public source. This agreement does not
in any.way reduce the Defendant's existing obligations not to disclose classified information or
other U,S. Government information he learned or received in the course of his employment.

        13.   No Unauthorized Communications Regarding the Defendant's Work for the
United States Government: The Defendant Understands and agrees that he remains bound by all
non-disclosure and security agreements he has executed regarding classified information and
Sensitive Compartmented Information (SCI) as a contractor for or employee of the United States
government.


Rev. August2018

                                            Page 6 of 11
       Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 7 of 15




            14.      Assignment of Compensation for Certain Publications: The Defendant hereby
    assigns to the United States any compensation, profits, proceeds, fee, honorarium, money, or
    payment of any kind (collectively "compensation") that he may otherwise be entitled to receive in
    connection with any publication or dissemination of information relating to his work as a'
    contractor for or employee of the United States Government, and the facts and circumstances of
    the investigation of his activities, or his prosecution, or sentencing in this matter. This assignment
    includes, but is not limited to, any compensation provided to the Defendant in connection with any
    such book, writing, electronic communication, computer code, article, film, documentary, or other
 . production. This assignment includes all compensation for the benefit ofthe Defendant, regardless
   of whether such compensation is payable to him 'Or others, directly or indirectly, for his benefit, or
   the benefit of his associates or a current, former, or future member of his family. The Defendant
  .shall not circumvent this assignment by assigning the rights to his story to an associate or to a'
   current, former, or future member of his family, or to another person or entity who would provide
   some financial benefit to him; to his associates, or to a current, former, or future member of-his
   family. Moreover, he shall not circumvent this assignment by communicating with an associate
. or family member for the purpose of assisting or facilitation their profiting from a publicoI' priyate
  dissemination, whether or not such an associate or other family member is personally or directly'
  involved in such dissemination.                                                                     ..

          15.    Manner of Seeking Authorization for Communications: The Defendant
  understands and agrees that any requests for permission to engage in communications described
. in the above paragraphs must be mad~ in writing to the relevant agencies or components of .the
  United States Government for instructions on how to submit a request, and then must submit any
, such request pursuant to those instructions. No agency or component of the United States
  Government is required to grant such permission to the Defendant, and the manner and timeliness .
  of the review of any such request by him is at the sole discretion of the relevant agencies or
  components of the United States Government.                                                   . .

         16.     No Contact with Foreign Agents: The Defendant understands and agrees thalhe
 shall not knowingly have contact with any foreign government, or agents thereof, except with the
 express written permission of the FBI, unless such contact is solely for the purpose of obtaining a
 visa for foreign travel, entering and departing a foreign country through customs control, or
 otherwise related to lawful international travel: The Defendant shall not seek or knowingly acCept,
 personally or through another person or entity, any benefit from any foreign government or-agent
 thereof. Should such a benefit be received by the Defendant, or some person or entity on his
 behalf, he hereby assigns any such benefit to the United States.

         17..    Waiver of Discovery: As part of this plea agreement, and based upon the
 concessions of the United States in this plea agreement, the Defendant knowingly, willingly, and
 voluntarily gives up the right to seek any additional discovery. Further, the Defendant knowingly,
 willingly, and voluntarily waives all pending requests for discovery.

        18.    Return of Discovery: The Defendant understands and agrees that no later than 30
days following his sentencing hearing he will, through his attorneys, return to the United States all
discovery provided by the United States in this case, with the following exceptions: (A) this Office
will allow the Defendant to retain copies of unclassified hard-copy documents relating to his
finances that were produced in discovery; (B) any additional unclassified materials this Office
Rev. AuguSl20J8

                                              Page70fll
:           Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 8 of 15
I'




      gives the Defendant express, written permission to retain. The Government reserves the right to
      inspect the specific documents the Defendant wishes to retain to determine whether they are
      classified or otherwise must be returned to the Government. Except for materials the Government
      permits the Defendant to retain, the Defendant expressly consents to the United States destroying
      or retaining these items as it sees fit without notice to him.                                "

                                               Waiver of Appeal

            19.     In exchange for the concessions made by this Office and the Defendant in this
      Agreement, this Office and the Defendant waive their rights to appeal as follows:

                     a.       The Defendant knowingly waives all rights, pursuant to 28 U.S.C. ~ 1291
     or any other statute or constitutional provision, to appeal the Defendant's conviction on any ground
     whatsoever. This includes a waiver of alI right to appeal the Defendant's conviction on the ground
     that the statute{s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
     that the admitted conduct does not fall within the scope of the statule{s), to"the extent that such
     challenges legally can be waived.                                                              "

                      b.     The Defendant and this Office knowingly and expressly waive all rights
     conferred by 18 U.S.C. ~ 3742 to appeal whatever sentence is imposed (including any term of
     imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
     the establishment of the advisory sentencing guidelines range, the determination ot the
     Defendant's criminal history, the weighing of the sentencing factors, and any constitutipnal
     challenges to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
     order of restitution, and term"or condition of supervised release), except as follows:            "

                         i.     The Defendant reserves the right to appeal any sentence that exceeds
     the statutory maximum; and

                          ii.       This Office reserves the right to appeal any sentence below a
     statutory minimum.

                     c.      The Defendant waives any and all rights under the Freedom of Information
     Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
     file any request for documents from this Office or any investigating agency.              .

                                                  Forfeiture

             20.    The Defendant understands that the Court may enter an Order of Forfeiture as part
     of the Defendant's sentence, and that the Order of Forfeiture may include assets directly traceable
     to the offense(s), substitute assets, and/or a money judgment equal to the value of the property
     derived from, or otherwise involved in, the offenses.

             21.     Specifically, but without limitation on the Government's right to forfeit all property
     subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
     the Defendant's right, title, and interest in the following items that the Defendant agrees constitute'
     money, property, and/or assets derived from or obtained by the Defendant as a result of, or used "
     Rev. Augusl20 I g

                                                 Page 8 0£11
         Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 9 of 15




    ,to facilitate the commission of, the Defendant's illegal activities: all papers, digital media, and
     electronic devices seized from his residence, vehicle, and person on or about August 27 and 31,
     2016.

             22.    The Defendant agrees to consent to the entry of orders of forfeiture for the property
   ,described herein and waives the requirements of Federal Rules of Criminal Procedure II(b)(I)(J),
    32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
  " forfeiture during the change of plea hearing, announcement of the forfeiture at sentencing, and
    incorporation of the forfeiture in the judgment.

                23.     The Defendant agrees to assist fully in the forfeiture of the above property. The
     , Defendant agrees to disclose all assets and sources of income, to consent to all requests for access
       to information related to assets and income, and to take all steps necessary to pass clear title to the
       forfeited assets to the United States, including executing all documents necessary to transfer such '
. : " title; assisting in bringing any assets located outside of the United States within the jurisdiction of
       the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
       are made available for forfeiture.

             24.    The Defendant waives all challenges to any forfeiture carried out in accordance
    with this Agreement on any grounds, including any and all constitutional, legal, equitable,
    statutory; or administrative grounds brought by any means, including through direct appeal, habeas
  , corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
 , or administmtive forfeiture of any property subject to forfeiture under this Agreement, and will
  , not assist any third party with any challenge or review or any petition for remission of forfeiture.

                           Defendant's   Conduct Prior to Sentencing and Breach

             25.     Between now and tIie date of the sentencing, the Defendant will not engage in
    conduct that constitutes obstruction of justice under U.S.S.G. S 3CI.l; will not violate any federal,
    state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
    in any statement to the Court, this Office, law enforcement agents, and probation officers; will
  . cooperate in the 'preparation of the presentence report; and will not move to withdraw from the
    plea of guilty or from this Agreement.

             26.      If the Defendant engages in conduct prior to sentencing that violates the above
    paragraph of this Agreement, and the Court finds a violation by a prePonderance of the evidence,
    then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
    make sentencing arguments and recommendations different from those set out in this Agreement,
    even if the Agreement was reached pursuant to Rule I l(c)(I)(C); and (iii) in any criminal or civil
  . proceeding, this Office will be free to use against the Defendant all statements made by the
    Defendant and any of the information or materials provided by the Defendant, including
    statements, information, and materials provided pursuant to this Agreement, and statements made
    during proceedings before the Court pursuant to Rule II of the Federal Rules of Criminal
    Procedure. A determination that this Office is released from its obligations under this Agreement
    will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
    Defendant may not withdraw the Defendant's guilty plea-even             if made pursuant to Rule
    II(c)(I)(C)-ifthe      Court finds that the Defendant breached the Agreement. In that event, neither
   Rev. AuguSl2018

                                                 Page 9 of 11
     Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 10 of 15




 the Court nor the Government will be bound by the specific sentence or sentencing range agreed
 and stipulated to herein pursuant to Rule I I(c)(I)(C).

                                        Court Not a Party

      . 27.     The Court is not a party to this Agreement. The Court has the sole discretion to
decide whether to accept the parties' agreementpursuant to Fed. R. Crim. P. 11(c)(I)(C) .. The
Court is not bound by the Sentencing Guidelines.stipulation in this Agreement. The Court will
determine the facts relevant to sentencing. The Court is not required to accept any
recommendation or stipulation of the parties. Should the Court reject the parties' recommended
sentencing range, and the Defendant choose not to withdraw his plea of guilty, the Court has the
power to impose a sentence up to the maximum penalty allowed by law. If the Court makes
sentencing findings different from those stipulated in this Agreement, or if the Court imposes any
sentence'up to the maximum allowed by statute, the Defendant will remain bound to fulfill all of
the obligations under this Agreement. Neither the prosecutor, defense counsel, nor the Court can
make a binding prediction, promise, or representation as to what guidelines range or sentence the
Defendant will receive. The Defendant agrees that no one has made such a .binding prediction or
promise.

                                       Entire Agreement

        28.     This letter, together' with the Sealed Supplement, constiiutes the complete plea
agreement in this case. This letter, .together with the Sealed Supplement, supersedes any prior.
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.




Rev. Augusl20lg

                                          Page 10 of 11
       Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 11 of 15




         If the Defendant fully accepts each and every tenn and condition of this Agreement, please
 sign and have the Defendant sign the original and return it to me promptly.

                                                       Very truly yours,

                                                       Robert K. Hur
                                                       United States Attorney

                                                           lfrrydA'~g,.v1
                                                       Harvey E. Eisenberg
                                                       Assistant United States Attorney
                                                       Chief, National Security Section
                                                           j~/   .IL---
                                                       Zacll~ry A. Myers
                                                       Assistant Unite States Attorney




                                                       David Aaron
                                                       Trial Attorney
                                                       U.S. Department of Justice
                                                       National Security Division

        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


  /7 t0IJZ(I/
Date ]
                   /11
                   ]                         Hi~:~J*P
         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant.        The Defendant advises me that the
Defendant understands and accepts its tenns. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.



~
Date     .'
                                             _ClJ~(0.-,~
                                             James Wf)a, Esq. ~
                                             Deborah L. Boardman, Esq.
                                             Shari Derrow, Esq.



Rev. August 2018

                                           Page II of II
     Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 12 of 15




                                        ATTACHMENT A
                                    STIPULATION OF FACTS

          The undersigned parties stipulate and agree that if this case had proceeded to trial, this
 Office would have proven the/ollowing/acts beyond a reasonable doubt. The undersigned parties
 also stipulate and agree that the /ollowing jacts do not encompass all 0/ the evidence that would
 have been presented had this mailer proceeded to trial.

                         The Defendant's Background and Employment

         The Defendant, Harold T. Martin, III, 52, is a former resident of Glen Burnie, Maryland.
 From July 1988 through July 1992, Martin served on active duty in the United States Navy. Martin
 held a SECRET security clearance in connection with his active duty service. From August 1992.
 through March 2000, Martin served in the United States NavaJ Reserve. In August 1994, Martin's
 security clearance in connection with his Navy service was upgraded to TOP SECRET.

        Beginning in December 1993, and continuing until August 29, 2016, Martin was employed
by at least seven different private companies and was assigned as a contractor to components of
the U.S. Department of Defense (000) and the United States Intelligence Community (USIC)
(collectively, the "government agencies"). Martin was required to receive and maintain a security
clearance in order to work at. each of the government agencies to which he was assigned. As a
private contractor, Martin held security clearances up to TOP SECRETIISENSITIVE
COMPARTMENTED INFORMATION (SCI) at various times.

                       The Defendant's Access to Classified Information

         Martin's access to classified information was based in part upon his agreement to follow
the laws, regulations, and government policies regarding the handling, marking, transportation,
and storage of classified materials. Over his many years holding a security clearance, Martin signed
numerous agreements with the U.S. Government agreeing to abide by these conditions. Martin
regularly received training regarding classified information, including the definitions of classified
information, the. levels of classification, and SCI, as well as the proper handling, marking,
transportation, and storage of classified materiaJs. Martin received training on his duty to protect
classified materials from unauthorized disclosure, which included complying with handling,
transportation, and storage requirements. Martin knew that unautliorized removal of classified
materiaJs and transportation and storage of those materials in unauthorized locations risked
disclosure of those materials, and therefore could endanger the national security of the United
States and the safety of its citizens.

         In particular, Martin was advised repeatedly that unauthorized disclosure of TOP SECRET
information reasonably could be expected to cause exceptionally grave damage to the national
security of the United States, and that violation of rules governing the handling of classified
information could result in criminaJ prosecution. Training presentations and materials specificaJly
warned Marlin that he was prohibited from retaining classified information at his home or in his
vehicle.


                                            Page I of4
    Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 13 of 15




         Classified information relating to the national defense is closely held and maintained under
specific security conditions. Because of his work responsibilities. and security clearance, Martin
was able. to access classified national defense information in secure locations and computer
systems. Beginning in approximately the late 1990s, Martin stole from such secure locations
classified paper and digital documents containing information relating to the nationai defense and
retained those documents in his residence (including surrounding property), on his person, and in
his vehicle;

     The Defendant's Willful and Unlawful Retention of Natlonal Defense Information

        Beginning in the late 1990s and continuing through August 31,2016, Martin possessed in
his residence and vehicle, both located in Glen Burnie, Maryland, a vast quantity of documents
and other information bearing standard classification markings, in both hard copy and digital form
(stored on multiple electronic storage media), that he stole from his workplaces.

        On August 27, 2016, during the execution of search warrants at his home, Martin
voluntarily agreed to be interviewed by investigators. During the interview, Martin at first denied,
and later, when confronted with specific documents, admitted he took documents and digital files
from his workplaces to his residence and vehicle that he knew were classified. Martin stated that
he knew he did not have authorization to retain the materials at his residence or in his vehicle.
Martin stated that he. knew what he had done was wrong and that he should not have done it
because he knew it was unauthorized.

        The documents and digital files Martin stole from his workplaces and retained without
authorization at his residence spanned two decades, related to many subject matter areas, and
included information from many U.S. govenunent agencies. The large volume of hard-copy and
digital materials included information from the National Security Agency (NSA), U.S. Cyber
Command (USCYBERCOM), the National Reconnaissance Office (NRO), and the Central
Intelligence Agency (CIA). In particular, the classified documents Martin possessed included:

       Document A: A March 2014 NSA leadership briefing outlining the development and
       future plans for a specific NSA organization.                             .

       Document B. A 2014 NSA report outlining intelligence information regarding foreign
       cyber issues, containing targeting information.

      Document C: A 2014 NSA report outlining intelligence information regarding foreign
      cyber issues, containing foreign cyber intrusion techniques.

      Document D: A 2009 draft of a United States Signals Intelligence Directive, which
      outlined specific methods, capabilities, techniques, processes, and procedures associated
      with Computer Network Operations (CNO) used to defend the United States.

      Document E: February 2008 NSA email correspondence containing an NSA intelligence
      assessment about an overseas project, containing information directly related to a subject
      that implicated national security policies and responses.

                                           Page 2 of4
Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 14 of 15




  Document F: A February 2007 Daily Operations Briefing concerning the daily operations
  ofNSA activities, which identified specific NSA capabilities and operations.

  Document G: An NSA anti-terrorism operational document concerning extremely
  sensitive U.S. planning and operations regarding global terrorists.

  Document H: 2002 NSA email correspondence and NSA intelligence informatiol1
  regarding extremist activity, which identified targets of intelligence collection.

  Document I: An August 1996 NSA weekly status summary of national defense concerns
  emanating from various parts of the world.

  Document J: An NSA Threat Operations Center (NTOC) progress report that specifically
  described activities, capabilities, techniques, process, and procedures associated with
  NTOC, which discovers,' characterizes, and proactively counters threats to U.S. national
  security systems and other networks of interest.

  Document K: An outline of a classified exercise involving real-world NSA and U.S.'
  military resources to demonstrate existing cyber intelligence and operational capabilities.

  Document L: An NSA User's Guide for all NSA intelligence-gathering tool.

 Document M: A description of the technical architecture of an NSA communications
 system.

 Document N: A USCYBERCOM document, dated August 17, 2016, discussing
 capabilities and gaps in capabilities of the U.S. military and details of specific operations.

 Document 0:        A USCYBERCOM document, dated August 12, 2016, discussing
 capabilities and gaps in capabilities of the U.S. military and details of specific operations.

 Document P: A USCYBERCOM document, dated June 9, 2016, containing information
 about the capabilities and targets of the U.S. military.

 Document Q: A USCYBERCOM document, dated May 23, 2016, containing information
 about the capabilities Bud targets of the U.S. military.

 Document R: A USCYBERCOM document, dated August 9, 2007, discussing
 intelligence sources and method, and the U.S. military's role in a planned counterterrorism
 operation.

 Document S: An NRO document, dated August 17,2007, containing information relating
 to the launch of an intelligence collection satellite, an unacknowledged ground station, and
 other specific intelligence collection technologies and programs.

 Document T: A 2008 CIA document containing information relating to foreign
 intelligence collection sources and methods, and relating to a foreign intelligence collection
 target.

                                      Page 3 of4
     Case 1:17-cr-00069-RDB Document 204 Filed 03/28/19 Page 15 of 15




          These twenty documents arc classified and closely held by the government. The
  infonnation contained. within these documents and materials relate to United States military and
  naval estaplishments and related activitieS of national preparedness, as well as the defense of the
  United States against its enemies. Possession of this information outside of authorized secure
 facilities and channels puts the United States at risk. The unauthorized disclosure of this
'infonnation is potentially damaging to the United States and such infonnation would be highly
 useful to its enemies.

           Martin was aware that the documents he retained were classified and contained national
. defense infonnation and that retaining them in his residence and vehicle put the infonnation and
  national security at risk. Martin's residence and vehicle were not locations authorized to store
  classified infonnation. Martin knew that they were not authorized locations for such storage and,
 having unauthorized possession of the documents listed above relating to the national defense,
 willfully. retained those documents and failed.to .deliver them to an officer or employee of the
 United States entitled to receive them.

SO STIPULATED:


                                                         4t£-n¥1
                                                     Harvey E. EisCiiberg
                                                     Assistant United States Attorney
                                                     Chief, National Security Section

                                                          ~ /'2----
                                                     Zachll/(A. Myers
                                                     ~n        Unite States Attorney
                                                     \J_         -      r--
                                                     David Aaron
                                                     Trial Attomey
                                                     U.S. Department of Justice
                                                     National Security Division


                                                         I~.dk/{?
                                                     Harold T. Martin, !II

                                                     Defenda~_~                                  _

                                                     James Wyda, Esq.
                                                     Deborah L. Boardman, Esq.
                                                     Shari Derrow, Esq.
                                                     Counsel for Defendant



                                           Page 4 of 4
